    Case 2:21-cv-04975-KM-ESK Document 2 Filed 03/16/21 Page 1 of 2 PageID: 23




                       UNITED STATES DISTRICT COURT
                          DISTRICT OF NEW JERSEY
_________________________________________
LUIS SANCHEZ SANTOS,                      :
                                          :
            Plaintiff,                    :  Civ. No. 21-4975 (KM) (ESK)
                                          :
            v.                            :
                                          :
UNITED STATES OF AMERICA,                 :  MEMORANDUM AND ORDER
                                          :
            Defendant.                    :
_________________________________________ :


        Pro se Plaintiff, Luis Sanchez Santos, seeks to bring a civil rights action under 42 U.S.C. §

1983. (DE 1.) A civil rights complaint must generally include either a $402.00 fee (a $350.00 filing

fee plus a $52.00 administrative fee) or an application to proceed in forma pauperis. 1 28 U.S.C.

§§ 1914(a), 1915(a). Plaintiff’s filing included neither. Accordingly, the Clerk of the Court will be

ordered to administratively close the case. Plaintiff may reopen this action, however, by either

paying the filing fee or submitting a complete in forma pauperis application.

        Therefore, IT IS this 16th day of March, 2021,


1
         A prisoner who seeks to proceed in forma pauperis must submit an affidavit, including a statement
of all assets, stating that the prisoner is unable to pay the applicable filing fee. See 28 U.S.C. § 1915(a)(1).
The prisoner must also submit a certified copy of his inmate trust fund account statement for the six-month
period immediately preceding the filing of his complaint. See id. § 1915(a)(2). The prisoner must obtain
this statement from the appropriate official of each institution at which he was or is confined. See id.
         Even if a prisoner is granted in forma pauperis status, he must pay the full amount of the filing fee
of $350.00. See 28 U.S.C. § 1915(b)(1). In each month that the amount in the prisoner’s account exceeds
$10.00, the agency having custody of the prisoner shall assess, deduct from the prisoner’s account, and
forward to the Clerk of the Court, payment equal to 20% of the preceding month’s income credited to the
prisoner’s account. See id. § 1915(b)(2). The deductions will continue until the $350.00 filing fee is paid.
         Even if the necessary fees are paid and the complaint is accepted for filing, the Court may
nevertheless immediately dismiss the case. The Court must review the complaint and dismiss it if it finds
that the action (1) is frivolous or malicious, (2) fails to state a claim upon which relief may be granted, or
(3) seeks monetary relief against a defendant who is immune from such relief. See id. § 1915(e)(2)(B); see
also id. § 1915A(b).
         If the plaintiff has, on three or more prior occasions while incarcerated, brought an action or appeal
in a court that was dismissed on any of the grounds listed above, he cannot bring another action in forma
pauperis unless he is in imminent danger of serious physical injury. See id. § 1915(g).
 Case 2:21-cv-04975-KM-ESK Document 2 Filed 03/16/21 Page 2 of 2 PageID: 24




       ORDERED that the Clerk shall administratively terminate this case; Plaintiff is informed

that administrative termination is not a “dismissal” for purposes of the statute of limitations, and

that, if the case is reopened, it is not subject to the statute of limitations time bar provided the

original complaint was timely; and it is further

       ORDERED that Plaintiff may have the above entitled case reopened, if, within thirty (30)

days of the date of the entry of this order, he either pre-pays the $402 filing fee or submits to the

Clerk a complete signed in forma pauperis application, including a certified six-month prison

account statement and complete affidavit; and it is further

       ORDERED that upon receipt of a writing from Plaintiff stating that he wishes to reopen

this case, and either a complete in forma pauperis application or filing fee within the time allotted

by this Court, the Clerk will be directed to reopen this case; and it is further

       ORDERED that the Clerk shall serve on Plaintiff by regular U.S. mail: (1) this

Memorandum and Order; and (2) a blank Application to Proceed in Forma Pauperis in a Civil

Rights Case, form DNJ-Pro Se-007-A-(Rev05/2013).



                                                                 /s/ Kevin McNulty
                                                               ______________________________
                                                               KEVIN MCNULTY
                                                               United States District Judge




                                                   2
